                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                                CENTRAL DIVISION


  UNITED STATES OF AMERICA,               cR 19-30047
                         Plaintiff,
                                          STIPULATION
         VS


  ANDREA CIRCLE BEAR,            a/k/a
  Andrea High Bear,

                         Defendant.


        IT IS HEREBY STIPULATED AND AGREED by and between counsel for the

above-named Defendant and counsel for the United States of America that the

Court may enter the standard Order concerning the handling and disposition of

discovery materials turned over to the defense.

                                           RONALD A. PARSONS, JR.
                                           United States Attorney


3l2sl2ote
Date                                       Cameron
                                                  (/"----1             (/     l-
                                           Assistant        d States       rney



  C^lr.yv!,t, t   , lq
Datel                                      M              up
                                           A tto   ey for the De C ndant
